Estonia (debate)
The next item is the Council and Commission statement on Estonia.
Mr President, I welcome this discussion on the recent dispute between Russia and Estonia. Let me state right away that this is not a human rights issue. The moving of the bronze soldier statue in Tallinn and the exhumation of the soldiers' graves were carried out with full respect for Estonia's international obligations, notably under the Geneva Convention with regard to war graves. However, I am aware of the sensitivity of this matter, which touches on the interpretation of history.
While there have been concerns in Russia about this, we made it clear to Russia at the last summit that these concerns should be addressed through dialogue rather than through 'megaphone diplomacy'. We regret that the demonstrations that took place in Estonia turned into looting and riots. There is the right to demonstrate, which emanates clearly from freedom of expression. However, the fact that it led to a siege in front of the Estonian Embassy in Moscow was unacceptable. We have made clear our views about this and a demarche was conducted in Moscow immediately to remind Russia of its obligations under the Vienna Conventions.
We are concerned about cyber-attacks against official Estonian internet sites. These need to be properly investigated and the perpetrators must be brought to justice. We remind Russia of our joint commitment to cooperate in fighting cybercrime both in the context of the Common Space on Freedom, Security and Justice and by acceding to the Council of Europe Convention on Cybercrime. Today the Commission adopted a communication on cybercrimes and we will certainly work on its implementation.
We are also following closely the situation regarding trade between Russia and Estonia. There have been calls in Russia for trade boycotts of Estonian goods and services and restrictions on transport operations. At one point restrictions were imposed on trucks crossing the bridge over the Narva River and oil shipments through Estonia were reduced. Our latest information is that expert talks took place today concerning the bridge and that oil shipments through Estonia have resumed. We shall continue to monitor the situation.
I hope that this issue has now passed its climax and that emotions will subside. We discussed it at the EU-Russia summit in Samara and it was also raised at the press conference. President Putin even acknowledged that there might have been some overreaction on the Russian side and he regretted that the Estonian Ambassador had to leave Moscow. I fully support the Presidency in calling for a 'dispassionate dialogue on the matter', addressing the problems 'in a spirit of understanding and mutual respect'.
The Samara summit took place at a critical time in EU-Russia relations. The discussions were open and frank and the media reports have, of course, highlighted the areas of disagreement between us. I think it was highly important that we had this frank discussion: we have to talk to each other because Russia is and remains a strategic partner and an important neighbour. At the same time, we also have to talk frankly to them.
The EU side placed considerable emphasis, as Mr Barroso in particular knows, on the importance of the respect for democracy and human rights, notably in the run-up to elections. The detention of Garry Kasparov at Moscow airport, preventing him from attending a demonstration in Samara to coincide with the summit, was particularly regrettable and was very clearly addressed.
However, let me stress that there are also a number of positive issues to note from the summit. I would say that the picture of the summit was mixed.
First and most importantly, Russia was left in no doubt of the importance we attach to EU solidarity in our relations with Russia. Secondly, the summit confirmed that the EU and Russia see eye-to-eye on the underlying necessity of constructing a strong EU-Russia strategic partnership in the future. Thirdly, both the EU and Russia recognise that our economic and trading links in particular are larger and more intense than ever. Indeed, Russia is our third trading partner and we are their number one trading partner. We are working together for Russia's accession to the WTO this year, which will also see the signature of the Siberian overflight agreement, most probably in November. Fourthly, the summit also registered that, despite our difficulties, cooperation is proceeding well in many areas covered by the four common space roadmaps agreed in 2005. For instance the agreement on facilitation of visas and readmission will come into force on 1 June 2007.
In the field of education, we have the European studies centre in Moscow, where there are hundreds of students who study European law. Europe attracts great attention from the students. There are questions such as the early alert system for energy, which Russia agreed to in principle and which we now have to work on, and finally a sort of dialogue on the investment climate and on investment in general.
Therefore, as I have said, I do not think the picture is black and white: there is a full spectrum of different colours, from warm to cold shades.
(Applause)
on behalf of the PPE-DE Group. - Mr President, I fully agree with the Commissioner's statement that we do not have to look at the picture in black and white, but unfortunately the black and white situation was forced on us and was forced on one Member State by its big neighbour.
However, I would like to congratulate both the Commission and the Presidency for their convincing demonstration of solidarity in Samara. I think the clear statement by the President of the Commission to the Russian President that Estonia or Poland are considered as equally important members of the Union as Portugal or Germany should be considered a key message. I think the most important thing in the current situation was to make our counterparts understand what solidarity means for the Union, which is based on common values.
As the motion for a resolution on Estonia states, attacks targeted at one of the smallest Member States are considered a test case for the solidarity of the EU as a whole, and all the major political groups have agreed on the text of the joint motion for a resolution on Estonia.
I think there are some issues which you need to address collectively in future. It is inadmissible to interfere brutally in the internal affairs of any State, especially a small one. There is a crucial difference between two former totalitarian states. New democratic Germany made it the basic principle of its foreign policy never to threaten any of its neighbours, and this has contributed to a very significant extent to a positive change in post-war Europe. I think we need to act together to help Russia take a similar stand regarding its past imperialist deeds and help it to come to similar conclusions.
on behalf of the PSE Group. - (NL) Mr President, I should like to make two preliminary observations. I agree entirely with the Commissioner when he talks about a strategic partnership and the value of one, and states that we must continue the dialogue with Russia and must see what we can get out of it on the basis of our own principles and values.
Secondly, I am a Dutchman. I was not born in Eastern Europe. I grew up in freedom and have always lived in it. I think it is extremely important for me as a representative of what we could call an 'old' Member State to comment on what has happened to Estonia and the way in which Russia has treated it.
It is also important to note that things related to the past are always sensitive, for us as much as for others. One has to tread carefully. I am a historian myself, and I know how dangerous it is if too much history is injected in politics. Although I always counsel in favour of exercising a certain level of self-restraint, my group has still expressed its solidarity with Estonia, and this must also be the basis for the European attitude in the conflict that has come about between Estonia and Russia.
The fact that this conflict affects not only Russia, but the entire European Union was hammered home by the Commission President, Mr Barroso, in Samara. The European Union has not attempted to trivialise the conflict. Russia's reaction was inappropriate and unacceptable. European governments and members of parliament have tried to interfere in the domestic affairs of an EU Member State, and this is outrageous.
Add to this the fact that the Russian authorities have done nothing to protect the functioning of the Estonian embassy in Moscow, as a result of which the conflict ended up, to all intents and purposes, being a diplomatic crisis. As I see it - and this is also worded well in the resolution - the Russian authorities, but perhaps we too, would do well to replace the hostile rhetoric by an attempt to contribute to a dialogue, not least between the communities in the countries in question, namely Estonia and Latvia, and not to drive things to a head, because this dialogue is also needed to create relations within those countries that match European values.
I hope that the message of dialogue, the message of talking about the future, not only about the past, will also be put across in Moscow.
on behalf of the ALDE Group. - (ET) Mr President, Commissioner, I would like to touch on two topics in recent Estonian-Russian relations, firstly the cyber war and secondly the disinformation that has been engaged in by President Putin.
Firstly, even after all of the declarations of support Estonia has received, Russia has not taken any steps to end the systematic cyber attacks on Estonia's official information and communication channels and on the web pages of the Estonian Government. The propaganda attacks on the Internet and via mobile messages include calls to violence and armed resistance. These messages are even distributed on television and through other media. Estonia is particularly vulnerable to cyber attacks, since it has an e-cabinet and e-government and this year had the first e-elections.
The cyber attacks taking place in Estonia should serve as a warning to the whole of Europe. In the 21st century this danger threatens all countries. We must seriously consider how to protect ourselves, and we must do this together. This is the first 'cyber war' in history, and it is clearly aimed at hindering the functioning of a sovereign state of the European Union.
Secondly, at an official press conference in Samara, at which the press of the whole world was represented, the Russian President said the following words, and I quote: 'It was not just that demonstrators were dispersed in Tallinn. A demonstrator was killed there. Moreover, it is not even the fact that an accident happened that is the issue,' Putin claimed, 'We are concerned by something else, by the fact that the person in question did not receive any help when he was injured.' According to Putin, Ganin died in the presence of the police.
Ladies and gentlemen, this is intentional disinformation. Indeed, 20-year-old Dmitri Ganin was fatally injured in the course of the rioting, but criminal proceedings were initiated in connection with Dmitri's death, and these showed that his death was not connected with the police activity in keeping the peace in Tallinn. At approximately midnight on 27 April, the police found Dmitri, who had suffered a stab wound, and called an ambulance for him at 12.26 a.m. The ambulance set off one minute later and reached the scene at 12.32 a.m., that is to say five minutes later. Dmitri was hospitalised at 12.51 a.m. He was operated on, and he died in the hospital at 2.00 a.m. I emphasise once again: the ambulance arrived five minutes after being called by the police, and thus Dmitri did not die in the presence of the police, but instead in hospital.
on behalf of the UEN Group. - (PL) Mr President, Commissioner, the recent tensions with Russia over trade discrimination against Poland and Russia's interference in the internal affairs of independent Estonia provided what is probably the best possible demonstration of the actual mechanisms and forces underpinning European cooperation in the area of foreign policy.
It was our moral duty to show solidarity with Estonia, but such solidarity is also in our best political interests. Recent incidents between the Union and Russia amounted to a substantial investment in the future of the European Union, one that is far more significant than further institutional changes.
The European Union has come into its own, as a result of the far-sighted attitude adopted by the President of the Commission and the President of the Council. I am sure I speak for many citizens of Poland and Central Europe when I say to Mr Barroso and Mrs Merkel: thank you from the bottom of our hearts!
on behalf of the Verts/ALE Group. - (FI) Mr President, ladies and gentlemen, it is important to distinguish between the Russian-speaking people in Estonia and Russian policy. The Russian-speaking people in Estonia have the same civil and human rights as us, but the problems and differences of opinion do not entitle Russia to interfere in Estonia's affairs, such as demanding that the Estonian Government should resign. No one believes that the authorities in Moscow could not have prevented the disruption and the violence against the Estonian Ambassador and the embassy staff there when, just as the Commissioner said, opposition activists were stopped from travelling to the demonstration at Samara. The row over the statue has brought to light two different interpretations of history. It is true that the Red Army had a major role in liberating Europe from Nazism, but it is also true that the same army after the war became an army of occupation in Estonia and in many other countries.
The events have shown clearly how poorly the Russian-speaking population has integrated into Estonian society. It is the Estonian Government's and society's job, and I know that it is not always an easy one, to find a constructive way to resolve these problems. The police have an obligation to keep order, but accusations that the police have acted disproportionately harshly need to be investigated impartially and openly. Russia seems to find it hard to understand that Estonia and the other Baltic countries are actually sovereign states. We have to show Estonia solidarity. The Member States of the European Union must help Estonia to find out who or what started the attacks on Estonian authority websites.
(Applause)
on behalf of the GUE/NGL Group. - (SV) The Confederal Group of the European United Left/Nordic Green Left naturally regrets the disproportionate reactions in Russia, and we naturally demand that Russia fulfil its international commitments under the Vienna Convention.
That being said, the following must also be stated: no party is served by an escalation of the conflict, as may result from certain actions or simplistic resolutions and statements. Bridge-building and dialogue between parties is better than the setting up of walls and barriers. It is also indisputable that the discrimination and restriction of civil rights to which the Russian-speaking population of Estonia is exposed constitute the biggest breeding ground for conflicts. Responsibility for the conflict we are now discussing also resides with the Estonian Government, which does not respect the Russian-speaking population's civil rights. It is responsible for the fact that, before the monument was moved, no dialogue was conducted with the residents of Tallinn and for the fact that no account was taken of the monument's significance for a huge number of people as an important memorial to all those who lost their lives in the fight against Nazism and Fascism.
Other regrettable factors are the escalation of the conflict, which was a reaction to the Estonian authorities not allowing peaceful demonstrations, and the further escalation, which was a consequence of the action taken by the Estonian police against the demonstrators. The Estonian action of removing an anti-Nazi memorial and the remains of soldiers who died in the war against Hitler's troops is seen as a provocation against all those who think that the fight against Nazism should be remembered in the future. No one is entitled to re-write history, and political views should not prevent serious analysis, and understanding, of how conflicts arise. It is only through such analysis and understanding that we shall be able to resolve conflicts in the future.
Mr President, I cannot agree with the last speaker in her interpretation of moving a war memorial to a military cemetery. It seems to me that this is entirely the correct procedure. It is the right of the Estonian Government to make that decision, and this was used as a pretext, not, Commissioner, as you said, for a dispute between Russia and Estonia, but for a dispute between Russia and the EU. Commission President Barroso made the point extremely eloquently at Samara that we express our total solidarity with Estonia - as well as with Poland, with the Czech Republic and, indeed, with my own country, whose Ambassador has also been harassed by Nashi, an organisation from which President Putin does very little to dissociate himself.
We are told constantly that we have to de-escalate the situation, which we did not create. In your reply, Commissioner, I wonder whether you can dwell on the WTO negotiations to which you referred. Is it possible that we can continue to negotiate entry with a country which apparently appears to be implicated in the disruption of electronic communications - as Mr Savi has just explained - with the banking system, with our own security? Surely a very clear message has to be sent to President Putin that of course we want to continue these negotiations, but we cannot do so until the cyber-attacks cease.
(ET) Permit me to express my warm and heartfelt thanks to the representatives of the Commission and of all of the Member States in this House for expressing their countries' solidarity with, and support for, Estonia.
I will not dwell on the events that took place in Tallinn, which are spelled out in detail in the resolution, but I would like to emphasise the manner in which Russia has misrepresented the entire course of events for propaganda purposes. As my fellow Member, Mr Savi, has already noted regarding the death of the only young man to lose his life, would-be eyewitnesses spread in Tallinn the very next morning a version of the story according to which he had died in front of the Drama Theatre from blows inflicted by police truncheons. Since the location was identified incorrectly and the death was in fact caused by a stab wound, the Moscow version gradually dropped the reference to police blame, and President Putin claimed to the leaders of the European Union gathered in Samara that an ambulance had deliberately not come to assist the victim. I directly checked the facts on Sunday evening, when I spoke to the Minister of the Interior, who said that the ambulance had arrived at the scene within five minutes.
Thus, this lie has twice been refuted in this House, yet I have once again had to emphasise the facts, because tomorrow spurious films are likely be in circulation here in this building. A completely new issue, however, is the cyber war, which has received considerable coverage in the global media. (the speech was interrupted)
Mr President, I would like to bring to your attention the historical background of the recent riots and violent demonstrations in Estonia. The European Union should understand that during the 50 years of Soviet occupation the Communist regime committed multiple crimes against the populations of the Baltic States. It moved hundreds of thousands of working migrants to the territories of these occupied, former sovereign states, which were members of the League of Nations, and created a real threat that Estonians and Latvians might become minorities in their own countries.
Following immense pressure from the international community, including the European institutions, Estonia and Latvia agreed to integrate those hundreds of thousands of non-citizens into their societies. However, integration is a two-way process, and the recent developments in Estonia show that there are reverse tendencies. The sentiments of Soviet times have been replaced by Russia's new imperialistic approach. Especially alarming is the fact that the younger generation, on which the most hopes for integration and loyalty have been placed, was at the centre of the recent violent events in Estonia, and this must give us some food for thought.
(LV) Ladies and gentlemen, events in Estonia have starkly illuminated various issues that are important for Europe:
1) Russia has not given up its designs on the Baltic States, but is attempting to use the 'divide and rule' principle.
2) We must remind Russia of the need to acknowledge the fact of the occupation of the Baltic States, since a different interpretation of history will lead inevitably to similar conflicts in the future.
3) Like Finland in 1939, the little country of Estonia did not quail in the face of attacks from the 'bear next door', retained its dignity, succeeded and gained the support of the countries of Europe.
4) Russia only understands a strong and determined stance. Making concessions is seen as a sign of weakness, and so I would like to thank the Commission and Chancellor Merkel of Germany, the state with the Presidency, for their understanding of events and their solidarity in speaking to Russia with one European voice, and I would also like to express my conviction that this tactic will bring us all success in the future.
Mr President, I have listened with great attention to the Commissioner's contribution, but I do not agree that the issue is just a dispute between Russia and Estonia. Moreover, I wonder how the inter-ethnic conflict, the relations between minorities and majorities, one of the crucial points of which is a different approach to history, now becomes a matter of relations between the European Union and Russia.
I represent the Russian-speaking minority in Latvia and I have said on many occasions that we do not want to be hostages to geo-political games. Unfortunately, Russian speakers in Estonia as well as in Latvia were so-called prisoners of the first Cold War by being denied their citizens' rights - by being denied their language as an official language in the countries where they were a substantial minority. Now, unfortunately, we might be the hostages of the new Cold War and we see appeals in this House to the behaviour which is very like the Cold War.
There cannot be solidarity when there is violation of human rights. A number of international organisations just report on violations of human rights during the recent events in Estonia.
(EL) The conflict between Estonia and Russia is not a bronze statue; it has to do with the insulting rewriting of history. It is an insult to the memory of the million of unknown soldiers who gave their lives in order to crush fascism.
The debate in the European Parliament during the last part-session in Brussels and the approval of the resolution expressing solidarity with the Estonian Government is a conscious policy to support the rewriting of history and the revival of fascism in the Baltic and other states.
We have repeatedly condemned with facts known to everyone that a methodical effort was made in Estonia, Latvia and Lithuania after 1991 to restore the collaborators of the SS and German fascism. At the same time, they started demolishing monuments to the Red Army. In July 2004, the monument to the Estonian anti-fascist Lembit Pärn was demolished and a monument was erected to the Waffen-SS commander Alfons Rebane.
In Latvia, the Salaspils concentration camp, where 100 000 adults and 4 000 children were murdered, was named a 'reformatory and labour camp' by the government. In Romania, the collaborator with Nazi Germany, Prime Minister Ion Antonescu, was acquitted on charges of war crimes.
Waffen-SS murderers and torturers are given pensions and looked on as freedom fighters in the Baltic States. The Council is silent in the face of all these accusations and questions by the members of the Greek Communist Party in the European Parliament.
It does not surprise us. Fascism is the pure child of capitalism. We do not agree with Putin. However, we do wonder, when you wipe out over 20 million dead, why you are so insulting and call for respect for international conventions.
You are rewriting history, but the facts do not change. It is an historic truth that it was the Red Army, with the communists, the Soviet Union, at the vanguard that crushed fascism in eastern and central Europe and raised the red flag with the hammer and sickle on the Reichstag.
It was and still is the permanent nightmare that will always mark the defeat for those who dreamed of global sovereignty ...
(The President cut off the speaker)
Mr President, Russia regrettably will not wake up to the new geopolitical reality that the so-called 'near-abroad', where it exercised total power for most of the last century, from the Caucuses to Ukraine, is no longer a reality. The Baltic States are now also proud, independent EU Member States and it is right and proper that the EU and NATO, which they have joined, should show total solidarity when Russia attempts to bully the smallest of them - Estonia - over what is entirely a sovereign internal matter of that newly independent republic.
Many might question the political wisdom of moving the statue of a so-called Soviet liberator. However, I, fortunately, come from a country that has never experienced the brutal Stalinist invasion and annexation that these countries have. One must appreciate that most Estonians do not see the Soviets as liberators but as tyrants, who extinguished the independence and freedom they enjoyed in the inter-war period.
The relocation of the statue and fallen Russian soldiers was conducted according to international law and it in no way justified the Duma resolutions calling for the resignation of the Estonian Government; the subsequent violent demonstrations; the cyber-attacks on Estonia's sophisticated system of e-government; the outrageous use of Nashi, an extreme nationalist organisation, to harass the Estonian Embassy - in violation of the Vienna Conventions, and on the back of a similar strategy adopted against the British Ambassador, Anthony Brenton, who attended the Kasparov rally last year.
If it wants good relations after the summit with the EU as a whole and if it wants to negotiate a new PCA, Russia must appreciate that it has to respect all the EU Member States equally.
The cosy bilateral days of former Chancellor Schröder, now richly rewarded by President Putin with a cushy job after his retirement, are well and truly over. The new EU leaders, such as Sarkozy and Merkel, are going to get much tougher with Russia in future.
(Applause)
(ET) Ladies and gentlemen, thank you for your clear message that Russia must not treat Estonia as its province or constituent republic.
The Bronze Soldier was just a pretext. If there had not been that, something else would have been found, possibly elsewhere. This was an attempt to create a rift not only within Estonia, but also within the European Union; an attempt by Russia to create instability that would justify greater interference and help direct attention away from its own removed monuments.
As former Minister of Population and Ethnic Affairs, I confirm that this was not an ethnic conflict, that is to say one between Estonians and Russians. Although in many respects we have different views of history and its symbols, I confirm to you that those few thousand youths who rioted do not represent the Russian minority in Estonia. Those who came onto the streets shouted 'Rossiya, Rossiya'.
We are proud of our Russians who see Estonia as their home, and we will try to do everything we can to restore peace. We cannot change the past, and it is unlikely that we could change the attitude towards it, but we can shape a common vision of the future. A large part of the population has today adopted the position 'different past, common future'.
(SV) The riots following the removal of the bronze soldier in Tallinn were a shock for all those who have made efforts to integrate the Russian-speaking population into Estonian society and to strengthen the bonds between the population groups in Estonia. Estonia now needs the maximum amount of support and solidarity from the EU and its Member States in order to move on from this setback, harmonise the relationship between the country's language groups and stabilise the whole society. Estonia must not be exposed to undue pressure and interference from Russia. That is important for the whole of the European Union.
Estonia has proud traditions and all the prerequisites of success. As long ago as 1920, the Russian-speaking minority was given a strong position by Estonia's first constitution. An important step now would be to set up an Estonian TV channel broadcasting in Russian. At present, too many Russian-speaking Estonians are exposed to one-sided information from Russia.
(PL) Mr President, let us take a broader view of this issue. The recent EU-Russia summit in Samara resulted in a change in our mutual relationship, as the existence of solidarity within the Union became apparent to the new Member States. Thanks are due to the President of the Council and the President of the Commission for this.
It may be deemed disappointing that no progress was achieved in the talks. Nonetheless, the Samara summit should be regarded in a positive light. This is because the development of relations between the Union and Russia is conditional on Russia's respect for the sovereignty of individual Member States of the Union and on Russia abandoning tactics that involve exerting political pressure through economic instruments or the use of information technology.
Unfortunately, the Russian authorities have failed to take this on board. The cyber-attacks on Estonia have not ceased, and the embargo on Polish meat is still in place. The trail left by Alexander Litvinienko's murderers leads to Moscow. All the Union can do is to maintain pressure.
We cannot attempt to understand contemporary Russia without considering its attitude to the past. As a prerequisite for long-lasting and constructive relationship with Russia, the Union needs to develop a common vision of that past. With that in mind, it would be helpful to create some kind of 'Truth and Reconciliation Charter'.
(SV) I think that what has happened in Tallinn since April of this year is eminently clear to everyone. I am uncertain, however, as to whether everyone understands its significance. The previous debates in Parliament on this subject indicate that not everyone understands why certain people have reacted so violently. Allow me, therefore, to explain.
As early as at the time of his appointment as President, Mr Putin indicated that he would do everything he could to restore to Russia its former military strength and the power that he believes is Russia's due. If I remember correctly, only one newspaper - a French one - directly picked up on the signals from Russia. Other media remained unaware of them. Those of us who speak Russian and who have experience of living close to, or under the thumb of, Russia did, however, understand. Over the years, it has, however, become ever clearer that Russia is developing in the wrong direction when it comes to human rights, media independence and political freedom. Otto von Habsburg, one of Europe's most respected political figures, described it as the route back to the time of Stalin. He is now 95 years old. He has a perspective on things, and he remembers. Others appear to have forgotten, however. In the European Parliament, too, there are Members who appear to have forgotten the trials that had to be endured by the Eastern European countries on their way to freedom, independence and autonomy. All the threats and boycotts, the interference in other countries' internal affairs and the blackmail involving withheld energy supplies appear to have been forgotten. A number of these events took place quite recently and are happening right now in some of the countries I would designate as the new Europe.
Some people from the old Europe appear, however, to have forgotten their historic lesson: that it is only through conducting a common foreign policy, showing solidarity and speaking with one voice that we can preserve peace. This is not about the monument in Tallinn. The debate is not about Estonia. It is about Europe and about Europe's sovereignty and independence.
(LV) Mr President, Mrs Ferrero-Waldner, first of all I would like to thank Mr Barroso for saying in Samara that a problem that any Member State has with Russia, even the very smallest state, is also a problem that the European Union has with Russia. That was fine support for the Member States, the new Member States, and especially Estonia, but even for those politicians who have now lost their rose-coloured spectacles regarding relations with Russia it is vital to understand that attempts will continue to take place to demonstrate that for Russia there still exists the real old Europe and the territories close to its borderland, which, in Russia's view, have temporarily, under the influence of various events, accidentally become part of the European Union. At the same time there will be new tests of the strength of the European Union's unity, and tests of new virtual weapons, which in modern society can do enormous harm. So the question is whether the European Union will wait until it runs into more problems with one of the European Union's ex-Soviet bloc Member States, or whether it will be able to urge upon Russia the requirements that any state must fulfil if it wants to become a democratic and prospective member of a partnership. Thank you.
. - (LV) Mrs Ferrero-Waldner, ladies and gentlemen, it is particularly important for Europe not only to display solidarity but also to acknowledge the true reasons for the conflicts that occurred in Estonia. Europe absolutely must understand that in Estonia there was a clash between Western democracy and the old Soviet totalitarian ideologies. In recognising this, Europe must unfalteringly reject the historical interpretations of the totalitarian USSR era. Europe must promote the removal of USSR symbols that offend the inhabitants of nations that were enslaved by the USSR. Europe must participate in the renewal of historical truth in the occupied Baltic States and elsewhere in eastern Europe. This might be a precondition for the reconciliation of representatives of differing ideologies and for future integration in the former Soviet-occupied territories. This is also a joint problem for the whole of Europe. I would like in particular to stress that the European Parliament ought from now on to be an active participant in achieving these goals of truth and the rule of law. Thank you.
Mr President, this discussion has clearly shown that the key word is 'solidarity'. I should like to thank a number of Members for their words of thanks.
Mr Barroso in particular could not have been clearer on this issue. Many of you know what he said. His meaning was that aggression against one Member State - in this case Estonia - represents aggression against the whole European Union. This was a very strong statement and it also showed that divide et impera politics cannot work if Europe speaks with one voice.
These were the main issues and main lessons of these proceedings. These questions took some considerable time in the discussions in our meeting. We emphasised again and again that we are working as an EU of 27 Member States and that solidarity will be maintained.
On WTO accession, both sides at Samara recognised that our economic and trading links are larger and more intensive than ever and it was encouraging to hear from the Russian side that they intend to accelerate the process of their accession to the WTO. It is encouraging because it is in our interests to bind Russia into a rules-based system where it can then be held to account. This is very important.
On cyber-attacks, it is now up to the Council to work on the Commission communication where we have added a specific paragraph on cyber-terrorism. I can see there is generally much agreement in this House on how important it is to work on this question of solidarity.
(Applause)
Pursuant to Rule 103(2) of the Rules of Procedure, I have received seven motions for resolution.
The debate is closed.
The vote will take place on Thursday 24 May.